FILED

$EP ~ 5 20|3
UNITED STATES DISTRICT COURT C|Brk, U.S. Dtstr|ct & Bankrupf€¥
FOR THE DISTRICT OF CGLUMBIA Cuu!ts for the Dlstr|ct of Columbia

GLENN EDWARD LANIER, )
)

Plaintiff, )

)

v. ) Civil Action No. /2"’  

)

FEDERAL BUREAU OF INVESTIGATION, )
)

Defendant. )

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff’ s application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 5 l9, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237 , 239
(D.D.C. l987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff has submitted a handwritten pleading which purports to allege violations of his
civil rights. The complaint is largely illegible, however, and the Court cannot determine whether
it contains a short and plain statement of the grounds upon which the Court’s jurisdiction
depends or a viable claim showing that plaintiff is entitled to relief. As drafted, the complaint
fails to comply with Rule 8(a), and it will be dismissed. An Order consistent with this

Memorandum Opinion is issued separately.

  

 

United istrict Judge

DATE:

W?/¢ /B